          Case 8:19-cv-03469-PX Document 28 Filed 05/15/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                 *
JERRY GORALSKI LAMB,
                                                 *

       Lamb,                                     *               No. 8:19-cv-03469-PX

v.                                               *

THOMAS MADLY, UNITED STATES,                     *
TERRENCE O’CONNELL, RICHARD
PAQUETTE,                                        *

       Defendants.                               *
                                                ***

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Jerry Goralski Lamb’s motion to seal his Amended

Complaint and accompanying exhibits. ECF No 16. Lamb has also identified certain exhibits to

the Amended Complaint that include isolated references to Lamb’s medical condition as well as

other email communications, receipts, transcripts, letters, and other pleadings that he wishes to

remain sealed. ECF Nos. 10-1–10-4. Defendant opposes Lamb’s motion for failure to comply

with Local Rule 105.11 or otherwise state a compelling reason to justify sealing. ECF No. 23.

For the reasons stated below, the Court finds that the Amended Complaint and exhibits need not

be sealed, save for Lamb’s date of birth included in ECF No. 10-3.

       The Court “presumes a right of the public to inspect and copy ‘all judicial records and

documents.’” Va. Dep’t of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004) (quoting

Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988)). Such records include

“judicially authored or created documents,” as well as documents filed with a court that “play a

role in the adjudicative process or adjudicate substantive rights.” In re Application, 707 F.3d
            Case 8:19-cv-03469-PX Document 28 Filed 05/15/20 Page 2 of 4



283, 290 (4th Cir. 2013). This presumptive right of access “can be rebutted if countervailing

interests heavily outweigh the public interests in access.” Va. Dep’t of State Police, 386 F.3d at

575 (internal quotations and citations omitted); Rock v. McHugh, 819 F. Supp. 2d 456, 475 (D.

Md. 2011). “The party seeking to overcome the presumption bears the burden of showing some

significant interest that outweighs the presumption.” Rushford v. The New Yorker Magazine,

Inc., 846 F.2d 249, 253 (4th Cir. 1988). Ultimately, the “decision whether to grant or restrict

access to judicial records or documents” under the common law is “best left to the sound

discretion of the [district] court.” Va. Dep’t of State Police, 386 F.3d at 575 (quoting Nixon v.

Warner Communications, Inc., 435 U.S. 598–99 (1978)).

        The party seeking redaction or sealing must also comply with certain procedural

requirements. First, the movant must provide notice “reasonably in advance of deciding the

issue” so the non-movant may object. In re Knight Publ’g Co., 743 F.2d 231, 234–35 (4th Cir.

1984). Second, per Local Rule 105.11, the movant must support his motion with “specific

factual representations” and explain why “alternatives to sealing do not provide sufficient

protection.” Local Rule 105.11; see also Va. Dep’t of State Police, 386 F.3d at 576.

        Although Lamb proceeds pro se and is thus afforded some leniency, he is not absolved

from complying with court rules. See Hughes v. Rowe, 449 U.S. 5, 9 (1980); Weller v. Dep’t of

Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990) (“The ‘special judicial solicitude’ with which a

district court should view such pro se complaints does not transform the court into an

advocate.”). Apart from claiming a general privacy interest in his personal health and identifying

information, Lamb has failed to submit any justification for sealing the documents in their

entirety.




                                                 2
          Case 8:19-cv-03469-PX Document 28 Filed 05/15/20 Page 3 of 4



       The Court cannot discern any privacy interest that must be afforded the protection of

sealing. The documents include general reference to Lamb’s medical conditions with little

detail. See Rock, 819 F. Supp. 2d at 476. Further, because the claimed medical conditions form

the “very basis” of his claims, the Court cannot find that Lamb’s interest in privacy outweighs

the competing public right to access. Id. (denying movant’s request to eliminate all reference to

his alcoholism) (citing Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992) (stigma of alcoholism

insufficient to overcome presumption of public access)). Most critically, Lamb has also already

disclosed these same health conditions in a prior lawsuit, and so the same information has been

part of the public record for quite some time. See Lamb v. Spencer, Civ. No. PX-16-2705, ECF

Nos. 1, 6, 41; see also Butler v. DirectSAT USA, LLC, 876 F. Supp. 2d 560, 577 (D. Md. 2012)

(denying a motion to seal records that were discussed extensively in an unsealed memorandum).

Sealing, therefore, is simply not warranted.

       In response, Lamb points out that the Court had sealed the voluminous administrative

record in the prior suit because it included his protected health information. See Lamb v.

Spencer, Civ. No. PX-16-2705, ECF Nos. 46, 49. The unopposed motion to seal in the prior

case, however, concerned an unwieldy administrative record for which neither party disputed

that redaction would present a substantial burden. See id., ECF No. 45. Here, by contrast, the

select exhibits appended to the Amended Complaint are easily reviewable and, for the most part,

do not include any sensitive information. To the extent the exhibits include general reference to

Lamb’s medical conditions, such information is no different or more specific than what had been

previously disclosed in the prior action. See id., ECF Nos. 1, 6, 41. Accordingly, Lamb has

failed to show that his interest in sealing this information “heavily outweigh[s]” the public’s

presumptive right of access. Virginia Dep’t of State Police, 386 F.3d at 575.



                                                 3
          Case 8:19-cv-03469-PX Document 28 Filed 05/15/20 Page 4 of 4



       For the above-stated reasons, it is this 15th day of May 2020, by the United States

District Court for the District of Maryland, ORDERED that:

          1. The Motion to Seal (ECF No. 16) filed by Plaintiff Jerry Goralski Lamb BE, and

               the same hereby IS GRANTED as to ECF No. 10-3, only as to the date of birth

               included at p. 23;

          2. the Motion is OTHERWISE DENIED; the Clerk is directed to UNSEAL the

               Amended Complaint and all Exhibits except Lamb’s date of birth in ECF 10-3;

          3. The CLERK shall TRANSMIT copies of this Memorandum Opinion and Order to

               Lamb and Counsel for Defendants.


May 15, 2020                                                       /S/
Date                                                        Paula Xinis
                                                            United States District Judge




                                                4
